 GIBBSDIE CASTING ALUMINUM CORP.Gibbs Die Casting Aluminum Corp.,Gibbs FederalDivisionandNellie Crowley,Wanda Duncan, andFrances Doriott.Case 25-CA-3114January 9, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn October 9, 1968, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision anda supporting brief. The General Counsel filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner,' as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, Gibbs Die Casting Aluminum Corp.,Gibbs Federal Division, Henderson, Kentucky, itsofficers,agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as so modified:1.Delete subparagraphs 2(a) and 2(d) of the TrialExaminer'sRecommended Order and substitutetherefor the following subparagraphs:'The Respondent contends that the Trial Examiner's credibility findingsare erroneous and attended by bias and prejudice It is established Boardpolicy not to overrule a Trial Examiner's credibility findings unless, as isnot the case here, a clear preponderance of all the relevant evidenceconvinces us that they are incorrect.StandardDry Wall Products,Inc ,91NLRB 544, enfd.188 F.2d 362 (C.A. 3). Nordoes the fact that the TrialExaminer credited all of the General Counsel's witnesses,and discreditedallof the Respondent'switnesses,of itself show bias or prejudice.N.L.R.B.v. Pittsburgh SteamshipCo.,337 U.S. 656. Accordingly,we findno basis for disturbingthe TrialExaminer's credibility findings in thiscase.75(a)Make whole Nellie Crowley, Frances Doriott,and Wanda Duncan for any loss of pay suffered bythem by reason of their layoff on February 9 or 10,1968, or for any further loss of pay they may sufferby reason of the Respondent's failure to offer themreinstatement as required by the terms of this Order,in the manner set forth in the section of thisDecision entitled "The Remedy."(d) In the event Respondent has not resumedoperations at its plant at Henderson, Kentucky, mailto all employees employed during the period fromthe date of the discriminations to the closing of itsoperations, copies of the notice attached to the TrialExaminer's Decision and marked appendix. Copiesof said notice, on forms to be provided by theRegional Director for Region 25, shall, after beingduly signed by an authorized representative of theRespondent,bemailedimmediatelytosuchemployees at their last known addresses. In theevent the Respondent has resumed operations atsaid plant, copies of said notice, on forms providedby the Regional Director, shall, after being dulysignedby an authorized representative of theRespondent,be posted by it immediately uponreceipt thereof, and shall be maintained by it for aperiodof60consecutivedays thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by other material.2.Delete the third and fourth indented paragraphsof the notice and substitute therefor the following:WE WILL offer reinstatement to Nellie Crowley,Frances Doriott, and Wanda Duncan in the samenondiscriminatory manner as to our other formeremployees.WE WILL make whole the above-namedemployees for any loss of pay they may havesuffered as a result of their layoffs, or any furtherloss of pay they may suffer as a result of ourfailure to offer them reinstatement, as requiredabove.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onApril 18, 1968, by the individuals named in the caption,theGeneral Counsel of the National Labor RelationsBoard,by the Regional Director for Region 25(Indianapolis, Indiana), issued a complaint, dated June 27,1968, against Gibbs Die Casting Aluminum Corp., GibbsFederalDivision,herein called the Respondent.Withrespect to the unfair labor practices, the complaint alleges,and the answer denies, that Respondent discharged theemployees named in the caption, the Charging Partiesherein,on February 9 and 10, 1968, in violation ofSection 8(a)(1) and (3) of the Act.Pursuant to due notice, a hearing was held before me atHenderson, Kentucky, on August 28, 1968. The GeneralCounsel and the Respondent appeared and were given full174 NLRB No. 15 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to participate in the hearing. On September24, 1968, the General Counsel and the Respondent filedbriefs which I have fully considered.Respondent's motion to dismiss the complaint, madebefore the close of the hearing and upon which I reservedruling, ishereby denied. For the reasons hereinafterindicated, I find that Respondent violated Section8(a)(1)of the Act by the employment termination of theCharging Parties.Upon the entire record' in the case, and from myobservationof the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Kentucky corporation, at all timesmaterial herein has maintained a plant at Henderson,Kentucky, where it has been engaged in the manufactureand sale of antipersonnel bombs and related products.During the year preceding the issuance of the instantcomplaint, a representative period, Respondent purchasedgoods and materials, valued in excess of $50,000, whichwere transported directly to its plant from points locatedoutside the State of Kentucky; during the same period,Respondent sold products, valued in excess of $50,000,which were shipped from its plant directly to pointslocated outside the State of Kentucky.Upon the above admitted facts, I find, as Respondentfurtheradmits in its answer, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE UNFAIR LABOR PRACTICESA. Introduction; The IssuesAs previously noted, Respondent was engaged in themanufacture of antipersonnel bombs.NellieCrowley,FrancesDoriott,andWanda Duncan were the threeregular employees on the paint assembly line. They satadjacent to a paint booth, and their work consisted oftaking the bombs from a top conveyor belt and placingthem in cups on a bottom conveyor belt which took thebombs through the paint booth and then through a tankofmethylene chloride, located underneath where theemployeessat.Thesethreeemployeesrepeatedlycomplained among themselves and to their supervisorsthat the fumes from the methylene chloride were makingthem ill.As a result of a complaint to the HendersonCounty Health Department made by Wanda Duncan inearly February 1968, a test was made at the plant on themorning of February 9, 1968, by the Kentucky StateDepartment of Health to determine the concentration ofmethylene chloride in the employees' breathing zone. Thatafternoon, Nellie Crowley and Frances Doriott were laidoff.Wanda Duncan, who was absent that day because ofillness,was informed of her layoff by telephone thefollowingday.Theywere replaced by three otheremployees who continued to work on the paint assemblylineuntil the plant closed down on April 13, 1968.Respondent contends that it was necessary to have areduction in force because its Government contract was'I hereby grant the General Counsel's unopposed Motion to correct thetranscript of testimony.Ialso note and correct obvious inadvertent errorsin the transcript of testimony.about to expire and these three employees were selectedfor layoff because of their excessive absentee record.The principalissueslitigated in this proceeding are (1)whether the three employees were engaging in a protectedconcerted activity by the conduct of Wanda Duncan incomplaining about the fumes to the Health Departmentand (2) whether they were laid off because of thiscomplaint,or because Respondent believed they hadcomplained, to the Health Department, all as alleged inthe complaint.B. Sequenceof Events'1.Prior to the layoffsThe paint assembly line began operating on November14,1967.NellieCrowley and Frances Doriott beganworking on that day and were the first two to work onthat line. This was solely a day-shift operation from 8a.m. to 4:30 p.m. They continued to perform the sameoperation on the paint line until their layoff on February9, 1968.Wanda Duncan started working for Respondenton December 16, 1967, in a different department on thenight shift, and was laid off for lack of work on January9, 1968. She was reemployed again on January 18 to workregularly with Crowley and Doriott on the paint assemblyline and continued in that work until the layoffs. This wasthe regular job assignment of these three employees.At first, the fumes from the methylene chloride gasmade these employees dizzy, caused them to haveheadaches, and made them feel as if they were drunk.Then with repeated exposure to the fumes as time wenton, it caused them to vomit and to feel drousy, affectedtheir appetite and diet, upset their stomach and requiredthem to run to the ladies room frequently. The result wasthat at times they became too ill to report for work, andthisaffected their attendance record. Crowley lost 15pounds during the last 2 weeks of her employment. OnTuesday, January 30, 1968, Doriott became so ill from thefumes that she had to leave the plant and be taken to adoctor who instructed her to go home and stay in bed andadvised her to quit that job if it continued to make her ill.She was unable to work the rest of that week.Crowley and Doriott, together, had complained anumber of times directly to Jim McGann, the foreman of,thepaintdepartment and their immediate superior,pointing out that the fumes were making them sick andasking if anything could be done about it. McGannpromised to try to fix it but there was no improvement.On such occasions, McGann would raise the windows togetmore air or place a fan at their back to blow thefumes away. This would require the employees to wearcoats and cause them to complain about the cold weather.Crowley and Doriott, together, also complained about thefumesseveraltimestoCharlieWilliams,thesuperintendentofthepaintdepartment.Williams'response was to laugh and state that it was just like beingon a cheap drunk and would not hurt them. Whilewalking through the plant one day, Mr. Gibbs suggestedthatWilliams better get a gas mask for Crowley, who atthat time was at the head of the paint line where "thefumes were coming out real bad."Crowley, Doriott and Duncan repeatedly discussed intheir work area the problem about the fumes, complaining'Unless otherwise indicated,the findings in this section are based oncredited evidence and testimony which is either admitted or undenied GIBBS DIECASTING ALUMINUM CORP.that something ought to be done about it. ForemanMcGann admitted that he knew these three employeeswere having trouble with the fumes. He admitted hearingthem talk among themselves while they were working andcomplaining about the fumes and about being sick fromthe fumes, and he admittedly "knew they were going tothe bathroom." Herb Hyatt, Respondent's plant managerand vice president, also admitted that he knew that thesethree employees had "registered" complaints about thefumes.During these discussions among themselves at work,they also talked about reporting the situation to the healthdepartment.On one such occasion, Crowley informedDoriott and Duncan that she had telephoned the DowellChemicalplantinEvansville,Indiana,and,afterexplaining how the fumes from the methylene chloride gaswasmaking them sick, was informed that continuedexposure could affect their lungs and liver. Crowley thenstated that she thought one of them should call the healthdepartment. Duncan said that if she were given the nameof the gas, she would call either her doctor or the healthdepartment. Crowley and Doriott thereupon replied thatthat "was fine" with them because "somebody was goingto have to do something about the fumes." Crowley thenwrote down the words "methylene chloride," which shecopied from a barrel that was in the plant, and handed itto Duncan.During the first week in February, Duncan was not atwork because she was ill. At that time, she telephoned theHenderson County Health Department and talked toGeorgeDay,who was concerned with environmentalservices.She explained where she was working andcomplained that the fumes in the plant were making hersick and that as a result she could not eat and could notshow up for work regularly.' Day told Duncan that hewould report the matter to the State Health DepartmentinFrankfort, Kentucky. Duncan did not inform Crowleyand Doriott of her telephone call to Day.Day immediately telephoned Mr. Pasco, the director oftheOccupationalHealth Program in Frankfort, andreported Duncan's complaint. Pasco stated that he wouldcontactRayDunn, an industrial hygienist in thatprogram.On January 25, 1968, Dunn had made his annual"strictly routine" visit to Respondent's plant. This was a"walk-through" survey. At that time, Dunn observed thatmethylene chloride was used in the paint department. Hehad no instruments with him and made no tests as to theextentof its concentration. In the absence of anycomplaints, he would not have made another visit toRespondent's plant for another year or year and a half,depending on his schedule.However, as a result of Day's telephone call to Pasco,the latter informed Dunn about the complaint from thelocal health department and requested him to return toRespondent's plant to make a "specific survey" and to"measure the concentration of the solvent they wereusing."Without any prior warning, Dunn arrived at theplantonFridaymorning,February 9, 1968, withappropriate instruments, and informedManager Hyattthat he had come back to check the concentration ofmethylene chloride because of a complaint issued through'Duncan testified that she told Day how the fumes "affected us." Daytestified that she specifically said"the fumes were making her sick" andthat he did not "recollect whether she said employees or not" but that "shepossibly could have said employees"also. I reach the same conclusionswhether or not Duncan had also mentioned her fellow employees.77the local health board.' Hyatt then escorted Dunn to thepaint line area where, with the use of his instruments, hetook samples at the breathing zone where Crowley andDoriott5 were working on the paint line and made "on thespot" readings of the concentration. Eight samples weretaken in this area at distances ranging from 2 to 7-8 feetfrom the paint booth- The results of the tests were that 5samplings were in excess of the threshold limit value of500 parts of methylene chloride per one million parts ofair 6 The amount increased as the location of the samplinggot closer to the 2-foot point from the paint booth, withthe highest amount being 660 at the 2-foot point.Dunn informed Hyatt that day of the results of thetests and recommended that he decrease the concentrationofmethylene chloride in the paint area by sealing thecracks on the conveyor line through which the methylenechloride went prior to the spray operation. Hyatt admittedthat as a result of the tests made that day, he agreed tomake certain changes in the operation to reduce theconcentration of methylene chloride. Dunn also told Hyattthathewouldmake arrangements to return aboutFebruary22 to reevaluate it and to see if theconcentration had been reduced '2. The layoffsDunn and his crew finished their tests and left the plantabout 10 or 10:30 a.m. About that time, a part of a bombhad fallen down into the machine and caused the belt tostop.As Superintendent Williams walked up, Doriott toldhim not to look at her because she did not do it. Williamsreplied that "somebody did." Mrs. McGann, the wife ofForemanMcGann, laughingly told Doriott that she"better quit talking like that" or Williams will "think"that she was the one who "called the health department."Shortly thereafter,Williams,McGann and Gibbs wereconversing together at the end of a table, located about 4yards from Crowley's work station.About 2 p.m., Foreman McGann told Crowley andDoriott that they would get off work early that daybecause he was closing down the line for repairs, and thatWilliams wanted to see them in the office. Duncan wasnot at work that day because she was ill. In the office,Williams told Crowley and Doriott that they were being'This finding is based on the credited testimony of Dunn who favorablyimpressed me as a neutral witness entitled to full credence.I do not creditHyatt's testimony that Dunn stated he was returning to make this surveybecause he had received a complaint from a doctor.Hyatt repudiated hispretrial affidavit,signed and sworn by him on May 23,1968, in which hestates that "the reason, as far as I know, for the health departmentchecking our plant was because it had received a complaint from some ofour employees and from a doctor."Hyatt's testimony is contradictory andinconsistent in other respects, as hereinafter indicated.He did not impressme as'a credible witness.'Duncan was absentthat daybecause she was ill'This limit is set by a group of Government industrial hygienists. Itmeans that it would be detrimental for a person to work in an areainvolving methylene chloride above the 500 figure over a period of timeThis is based on an average person, as some individuals may not besusceptible in concentrations exceeding this figure while others might besusceptibleata lower figureDunn testified that based on personalexperience with this particular solvent and based on findings in literatureand in other plants with similar type operations,the concentration shouldbe at or below this level because of its ill effects on the health of employeesexposed to it He further testified that a concentration above this level cancause nausea,dizziness,an upset stomach,and a narcoticeffect.'Dunn did return on February 22, at which time his followup studydisclosed that the concentration of methylene chloride beside the paintspray booth was reduced to the appropriate levels as a result of the sealingof all openings which could allow escape of the gas 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaid off.Crowley asked if it was because of their work.Williams replied that it was because he felt they werephysicallyunable to do the work because of theirabsences.Crowley protested that she had been sick fromthe fumes and had lost 15 pounds in the last 2 weeks.Williams warned that they should not cause him anytrouble because, if they did, he would take care of it. Hejust told them to pick up their checks the followingThursday.The following day, Saturday, February 10, PlantManager Hyatt telephoned Duncan at her home and toldher not to come back to work because they had caught upon the cleanup work and the line was not running. Duncanasked if Hyatt would call her when he had something.Hyatt promised to do so. At that time Duncan wasunaware of the tests made by the health department thepreceding day.The paint assembly line continued to operate with threereplacements,whoweretransferredfromotherassignments,untilthe plant ceased operations on April 13,1968.All three replacements had less seniority thanCrowley and Doriott, and two of them had less senioritythan Duncan.3.Subsequent to the layoffsThe following Thursday, February 15, Crowley andDoriott returned to the plant to pick up their checks. Theyobserved that the paint assembly line was still running andthat their work was being performed by other employees.They went over and asked Foreman McGann if he knewwhy they had been laid off. McGann replied that he didnot know. Doriott asked if he could find out and let themknow. He promised to do so. However, they never heardfrom him.'In the latter part of February, George Day, of theHenderson' County health department, telephoned Duncan;told her his reports showed that it was now safe to workat the plant; and asked if she had returned to work andhad any repercussions such as sickness. Duncan repliedthat she had not been called back to work, and stated thatshe had "heard that we were fired because the HealthDepartment had come out."' Day stated that he wouldcallHyatt and see if they could straighten the matter out.During the next 2 days, Day telephoned and spoke tobothHyatt andWilliams.Day stated that he waswondering whether the women had returned to work andwhethertheyweregettingsickorhavinganyrepercussions.Hyatt stated that only one of the womenhad returned to work, adding that it was "nothingpersonal" but that "work is slack and production is off."However,Williams' response was that "their attendancerecord was poor and this was the reason they hadn't beenback to work."i'Day then telephoned Duncan and reported what HyattandWilliams had told him Duncan stated that she did'The findingsin this paragraph are based on the credited and undeniedtestimony of Crowley and Donott. AlthoughMcGann testified as a witnessfor Respondent, he did not deny havinghad the above conversation.'Duncan had been informed by employee CatherineChandler "that itwas allover theplant that the threeof us was firedfor calling the HealthDepartment.""Although Day testifiedthatHyatt and Williams,-between them, madethe statements set forth in the text, he could not rememberwhich onemade whichstatement.However, in view ofDuncan's testimonythat Dayhad informed her that he had beentold by Hyatt that one ofthe girls hadbeen put back towork but thatthere was not enough workfor all of them,I find that the statements were made in the mannerset forthin the textnot think any of them had been put back but stated thatshe would find out. She thereupon contacted Crowley andDoriott and learned that they had not been called back,Duncan then telephoned Day and informed him that theother girls had not been called back either, adding thatshe thought their layoff was due to the health departmentcoming out to the plant.Duncan had also telephoned Hyatt and told him shehad heard that "we were fired because of the healthdepartment" coming out to the plant. He denied that thehealth department had anything to do with it. Duncanthen asked if Hyatt knew why she was laid off. He repliedthat he did not know, that Williams was the one who didit,and that he thought it was her poor attendance.Duncan protested that she could not help that, pointingout that she had not missed work when she was on thenight shift but that when she worked on the day shift (onthe paint assembly line) she got sick. Duncan asked ifHyatt could find out why she had been laid off. Hyattpromised to check with Williams and to call her back.However, Duncan never heard from him.C. Contentions and Concluding FindingsTheGeneralCounsel contends, as the complaintalleges, that the three employees were engaging in aprotected concerted activity within the meaning of Section7 of the Act when Duncan complained to the HendersonCounty Health Department about the methylene chloridefumes in the plant, that their layoff immediately followingthe special tests made by the State Health Department asa result of Duncan's complaint was motivated by a beliefor suspicion that the complaint had been made by thesethree employees, and that such layoffs were therefore inviolation of the Act.On the other hand, Respondent contends that thesethree employees did not engage in any concerted activitywithin the meaning of Section 7 of the Act, that aneconomic reduction in force became necessary during thisperiod due to a shortage of work, and that these threeemployeeswere selected for layoff because of theirexcessive absentee record.1.As to protected concerted activityCounsel for Respondent states in his brief that all thatwas involved in this case was "gripes among themselves"and a "complaint made by one of them to the state," andargues that this "record does not show concertedactivity." I do not agreeAs previously found, Crowley, Doriott and Duncan hadrepeatedly complained among themselves about the illeffects which the methylene chloride fumes were having onthem and suggested that the matter ought to be reportedto the health department. Crowley and Doriott had actedinconcert when on several occasions they voiced theircomplaints to ForemanMcGann and SuperintendentWilliams, separately.When Crowley reported to Doriottand Duncan that she had inquired about the effects' ofmethylene chloride fumes from the Dowell Chemical plantand had been informed that continued exposure couldaffect their lungs and liver, Crowley then stated that shethought one of them should call the health department.Duncan finally agreed that, if the name of the gas werewritten down for her, she would call either the healthdepartment or her doctor. The other two thereuponapproved this course of action because "somebody had todo something about it." Under these circumstances, I find GIBBSDIE CASTING ALUMINUM CORP.that Duncan's telephone complaint to the County healthdepartment constituted concerted activity Contrary to thecontention of Respondent's counsel, it is immaterial thatDuncan may not have told Day that she was complainingon behalf of others besides herself or that she did notthereafter report back to the other two employees that shehad in fact called the health department. For it is clearthat Duncan had been authorized to act, and was in factacting, on behalf of all three employees. In this respect,this case is virtually identical withWallsManufacturingCompanywhere the Board,- with court approval, foundthat the activity of an employee in writing a letter, signedonly by her, to the Texas health department complainingofallegedunsanitaryconditions in the Company'srestroom "was concerted" because two other employeeshad approved the letter before it was mailed"It is self-evident that the concerted activity in this casewas for the mutual aid and benefit of the three employees.As the complaint to the health department was neither inbad faith nor with intent to harass Respondent, I find thatin seeking to have their grievance adjusted by bringingtheir concern to the attention of the health department,the agency which polices such matters, the employees wereengaging in a protected concerted activity within themeaning of Section 7 of the Act.' 22.As tothe reasonfor the layoffsRespondent contends that it became necessary to startreducing its work force in January 1968 when it knew thatitwould have to cease operations as soon as its contractwith the Air Force terminated on April 13, 1968, and thatthe three employees in question were selected for layoffbecause of their excessive absenteeism. In support of itsposition, Respondent relies principally on the testimony ofPlantManager Hyatt and Foreman McGann, neither ofwhom I find to be credible witnesses because of theirdemeanor, the shifting nature of their testimony, and itsrefutationbyRespondent's own records which are inevidence as General Counsel's exhibits. Neither Gibbs norWilliams testified and Respondent made no claim of theirunavailability.Hyatt at first testified that "somewhere around the firstof February" or "the latter part of January" Mr. Gibbs"toldme to start cutting back my people and get withinthe production limits that we had to go on" because "thecontract was beginning to show the end of production."He admitted that Gibbs did not tell him which employeesto lay off, but that it was Mr. Williams who made "thedecision" to lay off "these three people because of theirbadattendance record."However,he then furtheradmitted that on May 23, 1968, when he signed hispretrial affidavit under oath, he did not know the "specificreason" why Williams had decided to lay off these threeemployees and that his pretrial affidavit correctly sostates.He then contradicted himself by testifying that henow knew the reason for their layoff because Williamstold him the reason about an hour after he laid the girlsoff on February 9. Yet, in the last part of his testimony headmitted that he told Duncan, when she telephoned to askifhe knew why she had been laid off, that he was not"128 NLRB 487 and 137 NLRB 1317, enfd 299 F.2d 114 (C.A.D.C.),and 321 F.2d 753 (C A.D C.)."See, e,g.,WallsManufacturingcase,supra,'Moss PlaningMill,103NLRB 414, 419, enfd. 206 F 2d 557, 559-561 (C.A. 4); SaltRiver ValleyWaterUsers'Association,99 NLRB 849, 853, enfd. 206 F.2d 325, 328-329(C.A.9), and IllinoisRuanTransport Corporation,165 NLRB 227.79"exactly sure why she was laid off" and promised tocheck with Williams but did not do so. Nor did he denythe credited testimony of Day that in his telephoneconversation in March, he told Day that only one of thethree laid off employees had returned to work and that itwas "nothing personal" but "work was slack," aspreviously foundForemanMcGann testified that around the end ofJanuary, he started cutting back the work force in thepaint department and that he knew he was going to havetomake more layoffs because the contract was beginningto run out. He further testified that between 1 to 2 weeksbefore the layoff of these three employees, he hadsuggested to Williams, Gibbs, and Hyatt, separately, thatthese three be laid off because of excessive absenteeism,and that he did not recall what Williams said about it.Williams and Gibbs did not. testify and Hyatt did notcorroborateMcGann in this respect. He finally admittedthat,while that was his suggestion, he did not, in fact,know the reason for which they were laid off. At onepoint he testified that he spoke to each one of the^ threegirls only one time about their absences and gave them"more or less a warning." At another point, he testifiedthat he never spoke to the three employees individuallyabout it. He finally admitted that all he ever said to themwas once in a "more or less kidding way" that they had"messed" him up or put him "on the spot" by being offand to "try and stay on the job a little better" if theycould.He admittedly never warned them that anydisciplinaryactionmight be, taken if their absencescontinued Indeed, he further admitted that he talked toall the girls about being off from the day they first, startedworking and that "it was not only just" these three, "itwas all of them."Inaddition,Respondent's own records refute thecontention that there was a, ever-increasing reduction inforce beginning in late January or early February 1968, asHyatt and McGann sought to create the impression. Thus,there were 18 employees in the paint department for theweek ending February 10, and there were 1-6 employees inthe final week of April 13. (G. C. Exh. 6). Indeed a newname, Eura Lee Hagan, appears on Respondent's recordsas having worked in the paint department full time for thelast 3 weeks of its operation(ibid).The same is true forthe remainder of the plant. Thus, in the areas other thanthe paint department, there were 36 employees for theweek ending February 10; 38 employees for the weekending February 17; 36 employees for the week endingMarch 30; and 30 employees in the, final week endingApril 13 (G.C. Exh. 34). Indeed, two new employees,Sarah Van Natta and Cora Van Matre, were hired onFebruary 12 (G. C. Exh. 60). The records even refuteRespondent'sCounsel'sstatement in -his brief that"beginning with the payroll period ending March 2,,1968,Respondent began working short workweeks, which by theend of the month amounted to three days a week." Forthey show that full weeks were worked in the paintdepartment for the weeks ending March 23 and April 13.In any event, it is clear, as I find, that there was nosignificant reduction in the work force from February 10,1968, up to the last day worked.Respondent's records also refute the testimony of Hyattand McGann that all three employees were absent morethan anyone else in the- paint department and had anexcessive absentee record. Doriott began working in thepaint department on November 14, 1967. The recordsshow that from December 2, 1967, until her layoff, shewas absent only 3 full days. That was when she became so 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDillfrom the fumes while at work on January 30 that shehad to leave the plant and be taken to a doctor whoadvised her to stay in bed. She was absent the remaining 3days of that week and informed McGann that she wasstaying home under her doctor's orders. She returned towork on Monday, February 5, and worked that entireweek until her layoff on February 9. It is difficult toimaginehow an absence of 3 days, due to illness acquiredat the plant, in a period of almost 2 1/2 months can becharacterized as an excessive or even as a poor absenteerecord.Particularly is this so when contrasted with the absenteerecords of some of the employees who were retained. Thustherecords show that EthelWilliams,who startedworking in the paint department on November 8, 1967,accumulated 10 absences, the last 6 from the week endingFebruary 10 to the weekendingMarch 23; and EthelMarritt,who started working on November 14, 1967,accumulated 8 absences, the last 6 from the week endingJanuary 13 to the week ending February 24. Yet, despitethe fact that these two employees had a much poorerabsentee record than Doriott, they wereretainedthroughthe last week that the plant operated, the week endingApril 13, 1968.Crowley'sabsenteerecord,althoughpoorer thanDoriott's,may also not be regarded as excessive incomparison with that of Williams and Marritt. Shestarted working on November 14, 1967. From December 2until her layoff, she was absent 9 days as follows: two intheweek ending January 13, all 5 days for the weekending January 20 because of the flu, and on February 6and 7. Duncan started working on December 10, 1967,and was never absent until she started working in thepaint department on January 18, 1968. From then untilher layoff she was absent 8 daysdue to illnessfrom thefumes.Duncan's absentee record while on the paintassembly line thus appears to be poorer than that of theother two. However, as Respondent treated all three as agroup and madeno distinctionsbetween them forpurposes' f the layoff, the case of all three must stand orfall together.On the other hand, the timing of the layoffs is mostsignificant.McGann testified that he had recommendedtheir layoff toWilliams,, Hyatt, and Gibbs, separately,from 1 to 2 weeks before their layoff on February 9.Respondent offeredno explanationas to why, if in factsuch a recommendation had been made and instructionshad allegedlybeen givento reduce the work force, theywere not laid off on February 2, which was the end of aregular pay period, or on February 8, which was theregular payday.Instead,they were summarily laid off onFebruary 9, without any prior warningor notice,followinga huddle by Williams, McGann and Gibbs after theinspector from the State health department had madeknown the-results of the tests and had left the plant.Also very significant are the admissions at the instanthearing by Hyatt and McGann that Williams was the onewho alone made the decision to select these three forlayoff and that they themselves did not, in fact, know the"specific reason" or "exactly" why Williams selected themIn addition, McGann told Crowley and Doriott when theyreturned to the plant for their paycheck that he did notknow why they were laid off and promised to find out, aspreviously found. Also as previously found, Hyatt toldDuncanin their telephoneconversationsafter the layoffsthat he was not "exactly sure why shewas laidoff," thatWilliams was the one who did it, and that he would checkwithWilliams.Yet,despite the fact that Hyatt andMcGann, the only supervisorswho testifiedforRespondent, pointed the accusing finger at Williams as,being the one who alone made the decision for the layoffsand who knew the true reason for it, Respondent did notcallWilliams as a witness and made no claim that he wasunavailable.As the Board recently stated, "the absence ofsuch a witness or the failure to explain such absenceweighs heavily in favor of the General Counsel's case."J C. Penney Co , Inc.,172 NLRB No.134.13 Indeed, underthese circumstances, the inference is warranted that histestimony would have been adverse to Respondent's case,"Crowley, Doriott and Duncan were the three regularemployees on this assignment. Respondent was aware thattheywere frequently complaining about the methylenechloride fumes and that it was making them sick.McGann frequently heard them complain amongthemselves in their work area. Crowley and Doriott,together,had complained several times directly toMcGann and Williams, separately.Hyattadmittedknowing that these three had registered a complaint aboutthe fumes. In his pretrial affidavit, signed and sworn to byhim on May 23, 1968, he stated that "they were the onlyones, as far as I knew, who ever complained about thefumes."15Inany event, the record warrants the finding,which I herein make, that they were the most notoriouscomplainers in this respect and were so regarded byRespondent.16 On February 9, when the inspectors fromthe State department of health returned to make specialtestsof the concentration of methylene chloride in thepaint department, Respondent was informed that they hadreturned because a complaint had been made with thelocal health department. Hyatt admitted in his pretrialaffidavit that the health department "had received acomplaint from some of our employees" and that, as faras he knew, that was the reason for their checking theplant." These three employees were summarily laid offafter the inspectors had left the plant.When CrowleyprotestedWilliams' accusation that they were physicallyunable to do the work, pointing out that the fumes hadmade them sick and caused her to lose weight, Williamswarned them not to cause him any trouble because, if theydid, he would take care of it.Upon consideration of all the foregoing, I amconvinced and find that Williams believed or suspectedthat these three were the employees who had complainedabout the fumes to the local health department, and thathisdecision to lay them off at that time was trulymotivated by his resentment against them for making thiscomplaint. As I have found that, in making this complaintto the health department, the employees were engaging in"Hesmer Foods,Inc,161NLRB 485, 490, enfd. 56 LC Para 12,303(C A. 7)"InterstateCircuit,Inc vU.S., 306 U.S. 208,226; StaubCleaners,Inc., 148 NLRB 278, 284, enfd. 357 F.2d 1 (C A. 2); andBeneventoSandand GravelCo.,131NLRB 358, 364,enfd316 F 2d 224 (C.A 1)"I do not credit Hyatt's testimony in which he repudiatedthis statementon the ground that it did notaccurately reflect what he had told the Boardagent"Respondent called as witnessesfourotheremployeeswho hadperformed the same workon the paintassembly lineOne of them, LindaBuster, was not put on this workuntil February20, 1968, more than aweek after the layoffs Two of them, EthelWilliams and Bea Langston,were not bothered by the fumesand thereforenever complainedabout itThe fourthone,Ruby Blake, substituted on the paint lineon only twooccasions,each timefor a period less than a day.She complained toMcGann that she had to get off the line because the fumes were makingher sick. Therefore,she was givena full-time,lob elsewherein the plant."Hyatt again attemptedto repudiate his affidavit in this respect I donot credit his contrarytestimony GIBBSDIE CASTING ALUMINUM CORP.a protected concerted activity within the meaning ofSection 7 of the Act, Respondent violated Section 8(a)(1)of the Act when Williams laid them off because hebelievedorsuspected that they had made such acomplaint.' 8III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free flowthereof.CONCLUSIONS OF LAW1.By laying off Nellie Crowley, Frances Doriott, andWanda Duncan on February 9 and 10, 1968, because itbelieved or suspected that they had complained to thehealth department about the methylene chloride fumes intheplant,Respondent interfered with, restrained, andcoerced them in the exercise of their right to engage inconcerted activity for their mutual aid and protection, asguaranteed by Section 7 of the Act, and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.2.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.HavingfoundthatRespondentlaidofftheabove-named employees in violation of Section 8(a)(1) oftheAct, I will recommend that Respondent make themwhole for any loss of earnings each may have suffered asa result thereof, by payment to each of a sum of moneyequal to that which each normally would have earned aswages from the date of their layoff until April 13, 1968,when the paint assembly line and the plant ceasedoperations, less the net earnings of each during suchperiod, with backpay and interest thereon to be computedinthemanner prescribed by the Board inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716.Iwill also recommend that, in the event the plant inHenderson,Kentucky, has been or will be reopened,Respondent offer reinstatement to the above-namedemployees in the same nondiscriminatory manner as itmay offer to other former employees of that plant, and, inthe further event that other former employees of theHenderson plant are offered employment at other Gibbsenterprises, that Respondent accord equal treatment to theabove-named employees in this respect and also offerthem such employment in the same nondiscriminatorymanner."See, e.g,Cello-FoilProducts.171NLRB No. 154 (TXD). I deem itunnecessaryto decide whether the layoffs also violated Section 8(a)(3) ofthe Act, asalleged in the complaint,inasmuchas the remedy necessary toeffectuate the policies of the Act would be the sameineither case.AmericanArtClayCompany, Inc.,142NLRB 624, fn.1,DrfcoLaboratories,Inc.,172 NLRB No. 235, fn l81Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondent,GibbsDieCastingAluminum Corp.,Gibbs Federal Division, Henderson, Kentucky, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employeesin the exercise of their rights to engage in concertedactivities guaranteed in Section 7 of the Act, by layoff,discharge, or by any other disciplinary action.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole Nellie Crowley, Frances Doriott, andWanda Duncan for any loss of pay suffered by them byreason of their layoff on February 9 and 10, 1968, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents for examination and copying allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to ascertain the backpay due under theterms of this Recommended Order.(c)In the event that Respondent's plant resumesoperations in Henderson, Kentucky, offer reinstatement totheabove-namedemployeesinthesamenondiscriminatory manner as it may offer to other formeremployees of that plant, and, in the further event thatother former employees of the Henderson plant areoffered employment at other Gibbs enterprises, accordequal treatment to the above-named employees and alsoofferthemsuchemploymentinthesamenondiscriminatory manner.(d)In the event that Respondent's plant resumesoperations in Henderson, Kentucky, post at said plantcopiesof the notice attached hereto and marked"Appendix."" Copies of said notice, on forms to beprovided by the Regional Director for Region 25, shall,after being duly signed by an authorized representative ofRespondent, be posted by it immediately upon receiptthereof,and be maintained by it for a period of 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complytherewith.20"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced in a United States Court ofAppeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words "a Decision andOrder.""in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith." 82DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National. LaborRelationsAct,asamended,we hereby notify ouremployees that-WE WILL NOT lay off, discharge, or in any othermanner penalize our employees for engaging in, orbecause we believed they were engaging in, protectedconcerted activities for their mutual aid or protection.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed by Section 7 of the Act.WE WILL offer reinstatement to Nellie Crowley,FrancesDoriott,andWanda Duncan in the samenondiscriminatory manner as we have offered our otherformer employees.WE WILL make whole the above-namedemployeesfor any loss of pay they may have sufferedas a resultof their layoffs.DatedByGIBBS DIE CASTINGALUMINUM CORP., GIBBSFEDERAL DIvISION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and.must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Baord's Regional Office, 614 ISTACenter, 150West Market Street, Indianapolis, Indiana46204, Telephone 317-633-8921.